DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed 5 January 2021.
Claims 1, 4-8, 10, 13-17, and 19-20 are pending. Claims 2-3, 9, 11-12, and 18 are cancelled.

Response to Arguments
Applicant's arguments filed 5 January 2021 regarding the 35 U.S.C. 103 rejections made to claims 1, 4-8, 10, 13-17, and 19-20 have been fully considered but they are not persuasive.

The applicant argues that “Ge, Cooper, and Zuk [do not teach] distributing the classified flows of packets to different queues. Indeed, on page 12 of the Office action dated October 9, 2020 notes that these references do not disclose ‘the distributing comprising providing the flows of packets…to different queues.’ The Office asserts that paragraph [0025] of Jokinen as teaching this feature. However, in Jokinen, as noted in paragraph [0017] thereof, the packets are classified based on the application that will process the packets, which does not suggest classifying the packets based on the application from which the packets originated” (remarks, pages 7-8).
The examiner respectfully disagrees. The applicant cited a portion of the office action applying paragraph [0025] of Jokinen to portions of claim 4. The office action stated:
“While Cooper discloses distributing packets to queues, the combination of Ge, Cooper, Zuk, and Narayanaswamy does not explicitly disclose:
the distributing comprising providing the flows of packets…to different queues. 
However, Jokinen teaches:
the distributing comprising providing the flows of packets…to different queues ([0025], Lines 16-21: The queue manager 112 can create/remove queues to store the data packets based on the number of packet streams (i.e., flows) received at the processor 102. Thus, upon classification, the data packet is assigned to an existing queue for that particular data i.e., each particular data stream is provided to a different queue)).
	Thus, Jokinen teaches receiving a plurality of packet streams at a processor, creating a number of queues corresponding to the number of different streams, so that, upon classification, data packets from different flows go to different queues. Thus, Jokinen teaches the cited to limitation of claim 4. While it may be true that Jokinen classifies packets in a manner different than that which is claimed in claim 1, the examiner would point out that claim 1 cited to Zuk to teach classifying the multiple flows of packets based on an origination application. The relevant portion of Zuk reads:
“SDN network device 104…passes packets of a flow to security controller 106. In some embodiments, security controller 106 is capable of performing various packet classification techniques (e.g., including application identification (APP-ID, user identification (USER-ID)…)” [0037], Lines 1-10). 
“At 804, classifying the flow is performed. For example, classification can be based on port, IP address, application, user, device, and/or various other aspects” ([0064], Lines 6-8).
	In this case, “application” refers to the application from which the packets originated from (i.e., a music streaming app, or VoIP app, as described in [0048]). Thus, Zuk teaches alleged deficient limitation, and one of ordinary skill in the art would have understood to combine Jokinen’s classification and distribution of packet streams with Zuk’s classification of packet streams, to arrive at the claimed limitations. Further, since the applicant’s argument only addressed Jokinen, when the rejection relied upon the combination of at least Zuk and Jokinen, the examiner respectfully reminds the applicant that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references” (In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)) (see MPEP 2145 (IV)). Therefore, since the applicant did not address the teachings of Zuk, and further attacked Jokinen individually without considering the combination of references, the applicant’s argument is not persuasive.

The applicant argues that “the office asserts that paragraph [0046] of Zuk teaches the classification of a flow based on an application. However, Zuk in paragraph [0048] of thereof, discloses 
The examiner respectfully disagrees. As cited by the previous office action related to the claimed packet classification, Zuk teaches:
“SDN network device 104…passes packets of a flow to security controller 106. In some embodiments, security controller 106 is capable of performing various packet classification techniques (e.g., including application identification (APP-ID, user identification (USER-ID)…)” [0037], Lines 1-10). 
“At 804, classifying the flow is performed. For example, classification can be based on port, IP address, application, user, device, and/or various other aspects” ([0064], Lines 6-8).
	Thus, Zuk teaches classification of a flow of packets based on the application from which the packets originated (i.e., a music streaming app, or VoIP app, as described in [0048]). While it may be true that Zuk does not classify flows in order to provide those flows of packets to different queues, Jokinen teaches classifying flows in order to provide flows of packets to different queues, in [0025], Lines 16-21, as cited and explained above. Thus, Jokinen teaches the alleged deficient limitation, and one of ordinary skill in the art would have understood to combine Jokinen’s classification and distribution of packet streams with Zuk’s classification of packet streams, to arrive at the claimed limitations. Further, since the applicant’s argument only addressed Zuk, when the rejection relied upon the combination of at least Zuk and Jokinen, the examiner respectfully reminds the applicant that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references” (In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)) (see MPEP 2145 (IV)). Therefore, since the applicant did not address the teachings of Jokinen, and further attacked Zuk individually without considering the combination of references, the applicant’s argument is not persuasive.

The applicant argues that the remaining references do not cure the defects of the above discussed references (remarks, page 8). The applicant’s argument is not persuasive for the above rationale.

The applicant argues that the dependent claims are allowable over the independent claims (remarks, page 9). The applicant’s argument is not persuasive for the above rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ge Pub. No.: US 2013/0138920 A1 (hereafter “Ge”), Cooper et al. Pub. No.: US 2015/0370586 A1 (hereafter “Cooper”), and Jokinen et al. Pub. No.: US 2015/0355938 A1 (hereafter “Jokinen”), in view of Zuk et al. Pub. No.: US 2015/0026794 A1 (hereafter “Zuk”), and in view of Wu Pub. No.: US 2014/0344826 A1 (hereafter “Wu”).

Ge was cited in the previous PTO-892 dated 30 January 2020. Cooper, Jokinen, and Zuk were cited in the previous PTO-892 dated 30 September 2019.

Regarding claim 1, Ge teaches the invention substantially as claimed, including:
A method of scheduling…on processing resources, the method comprising: 
receiving multiple flows of packets ([0015], Lines 2-5: The preprocessor 11 may include a packet receiving module 21, a packet processing module 22, a flow classifying module 23, and a flow table maintaining module 24. [0016], Lines 1-2: The packet receiving module 21 is to receive packets via an external interface. [0017], Lines 6-8: The packets may belong to the same flow or may belong to different flows (i.e., packets of “multiple flows” are received)) from different users ([0018], Lines 1-5: Complete quintuple information of a packet includes: Source Internet Protocol address (SIP), a Destination Internet Protocol address (DIP), a PROTOCOL number, a Source Port (SPORT) number, and a Destination Port (DPORT) number (i.e., source internet protocol addresses are used to differentiate between different users that originate the flows. See, for example, in [0025], that packets having the same SIP are determined to be from the same user (the hacker), and thus in general, packets having different SIP addresses can be assumed to originate from different users))…; 
classifying the multiple flows of packets based on…a user associated with the flow of packets for each of the multiple flows of packets to provide classified flows of packets ([0006], Lines 7-8: The preprocessor classifies externally received packets. [0020], Lines 1-5: The flow classifying module 23 is to send the quintuple information of a packet sent by the packet receiving module 21…to the flow table maintaining module 24, to receive a processor identifier corresponding to the quintuple information of a packet from the flow table maintaining module 24 (i.e., preprocessor classifies the packets into different flows by comparing quintuple information including source internet protocol address identifying a user to stored quintuple information of the flow table to determine whether the received packet matches. See also [0021])); 
distributing the classified flows of packets…each of the classified flows of packets being distributed…based on a classification thereof including…the user associated therewith; and providing each of the classified flows of packets…to the one of the processing resource associated therewith, wherein for each of the classified flows of packets, all packets associated therewith are distributed…such that a same processing resource processes all of the packets associated therewith, thereby constraining a singular flow of all of the packets associated with one or more of a same user…to the same processing resource without additional frame metadata ([0006], Lines 7-10: The preprocessor…distributes the packets respectively to the processors, in which packets in a same flow are distributed for processing by the same processor. [0055], Lines 1-3: When the flow table entry is searched out, the packet is sent to the processor corresponding to the processor identifier in the flow table entry, and is processed by the processor (i.e., all packets of a same flow are distributed to the same processor identified in the flow table entry corresponding with the flow, or in other words, the packets are “constrained” to be executed by the same processing resource. No additional frame metadata is required))…. 

	While Ge teaches classifying received packets into flows, and distributing packets of the same flow to the same processor, Ge does not explicitly disclose:
A method of scheduling for Network Function Virtualization (NFV) on processing resources;
distributing the classified flows of packets to…queues of a plurality of queues, each of the plurality of queues being associated with one of the processing resources,
providing each of the classified flows of packets in the plurality of queues to the one of the processing resource associated therewith…and maintaining flow order for all of the packets for each of the classified flows of packets;

However, Cooper teaches:
A method of scheduling for Network Function Virtualization (NFV) ([0020], Lines 8-11: Virtual network appliances include any network appliance or virtualized entity that is configured to implement Network Function Virtualization and/or operation relating to Software Defined Networking) on processing resources ([0026], Lines 1-2: Each of virtual machine VM 1, VM 2, and VM N (i.e., “processing resources”) is shown including a virtual appliance 136 (i.e., virtual appliances implementing NFV are hosted, or “scheduled” on VM processing resources));
distributing the classified flows of packets to…queues of a plurality of queues, each of the plurality of queues being associated with one of the processing resources ([0029], Lines 1-4: Flow classification of the packet is performed. This will usually involve inspecting applicable header fields in a packet header or headers to identify a packet flow that a received packet belongs to (if any) (i.e., received packets belong to different packet flows). [0031], Lines 1-2: The result of flow classification returns a flow identifier (flow ID) for the packet. [0033], Lines 1-6: The flow ID is used as a lookup into flow table 148…In one embodiment, the flow table contains a column of flow ID’s and a column of vNIC RX port IDs such that given an input flow ID, the lookup will return a corresponding vNIC Rx port ID. [0035], Lines 1-2: the packet data is written to an applicable Rx buffer address (i.e., a buffer is a FIFO queue, see [0036], Lines 1-2, and thus, classified packets are written, or distributed to particular Rx buffers of a plurality of buffers. Note that Fig. 3 illustrates that each Rx queue 130 is associated with one of the Virtual machine processing resources)),
providing each of the classified flows of packets in the plurality of queues to the one of the processing resource associated therewith ([0041], Lines 2-8: The packet processing operations for the flow and/or LSC for the current virtual appliance in the LSC chain are performed…Some virtual appliances will read the packet data and perform processing using that data (i.e., packets of a particular flow that are stored in a particular vNIC Rx FIFO queue are provided to the same virtual machine processing resource associated with that queue for processing)) and maintaining flow order for all of the packets for each of the classified flows of packets ([0036], Lines 13-18: Each vNIC Rx FIFO queue further includes a circular FIFO head pointer and a circular FIFO tail pointer. The circular FIFO head pointer points to the FIFO slot that is currently at the logical “top” of the FIFO queue, while the tail pointer points to a FIFO slot corresponding to the current logical “bottom” of the FIFO queue. [0041], Lines 4-6: In one embodiment, the packet-processing operations will be performed on a given packet in the vNIC Rx FIFO queue pointed to by the FIFO head pointer (i.e., FIFO queue “maintains flow order” by maintaining the order of packets of a particular classified flow in a first in, first out order, and processing the packet at the “head” of the FIFO queue));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Cooper’s teaching of classifying packet flows and distributing the packets to queues for later processing by processing resources while maintaining the flow order of the packets, with Ge’s teaching of classifying packet flows and distributing the packets to processing resources based on their flow, with a reasonable expectation of success, since they are analogous packet processing systems that similarly classify packets into flows and process the packets based on their flow. Such a combination results in a system that classifies packets into flows, and distributes them first into FIFO buffers, before processing the packets by processing resources while maintaining the order of the packets, as in Cooper, wherein the classification is done based on source SIP address identifying a user, and wherein each flow 

While Cooper teaches distributing classified flows to queues, the combination of Ge and Cooper does not explicitly disclose:
distributing the classified flows of packets to different queues of a plurality of queues
…wherein for each of the classified flows of packets, all packets associated therewith are distributed to a same queue…

However, Jokinen teaches:
distributing the classified flows of packets to different queues of a plurality of queues…wherein for each of the classified flows of packets, all packets associated therewith are distributed to a same queue… ([0025], Lines 16-21: The queue manager 112 can create/remove queues to store the data packets based on the number of packet streams (i.e., flows) received at the processor 102. Thus, upon classification, the data packet is assigned to an existing queue for that particular data stream, or a new queue is created to which the data packet is assigned (i.e., packets of a given data stream are placed in the same assigned queue, and each particular data stream is provided to a different queue)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Jokinen’s teaching of providing data streams to different queues, with the combination of Ge, and Cooper’s teaching of distributing classified flows into queues, with a reasonable expectation of success, since they are analogous network analysis systems that similarly classify received data packets into flows for queuing prior to processing. Such a combination results in a system that classifies received data packets into flows, as in Cooper, and distributes the packets into different queues depending on the flow, as in Jokinen. One of ordinary skill would have been motivated to make 

While Ge teaches classifying packets into flows based on a source internet protocol address that identifies users, the combination of Ge, Cooper, and Jokinen does not explicitly disclose:
receiving multiple flows of packets from different users and different applications;
classifying the multiple flows of packets based on one or more of an application from which a flow of packets originated and a user.

However, Zuk teaches:
receiving multiple flows of packets from different users and different applications ([0046], Lines 8-17: OpenFlow uses the concept of flows to identify network traffic based on pre-defined match rules that can be statically or dynamically programmed by SDN control software. A policy, such as a security policy, can be configured to define how traffic should flow through network devices based on parameters such as applications (i.e., different applications), users (i.e., different users)…Accordingly, OpenFlow can be used to program the network on a per-flow basis (i.e., network receives traffic flows from multiple applications and users));
classifying the multiple flows of packets based on one or more of an application and a user ([0037], Lines 1-10: SDN network device 104…passes packets of a flow to security controller 106. In some embodiments, security controller 106 is capable of performing various packet classification techniques (e.g., including application identification (APP-ID, user identification (USER-ID)…). [0064], Lines 6-8: At 804, classifying the flow is performed. For example, classification can be based on port, IP address, application, user, device, and/or various other aspects (i.e., security controller 106 classifies received packets into flows based on an application identifier or a user identifier. For example, packets are classified as originating from particular applications (music streaming, VoIP) or particular users (Alice or Bob) in [0048])).



	While Ge teaches distributing packets to multiple processing resources for processing, the combination of Ge, Cooper, Jokinen, and Zuk does not explicitly disclose:
	maintaining flow order for all of the packets for each of the classified flows of packets such that merging of the multiple flow of packets from the processing resources is based on the flow order without use of the additional frame metadata.

	However, Wu teaches:
maintaining flow order for all of the packets for each of the classified flows of packets such that merging of the multiple flow of packets from the processing resources is based on the flow order without use of the additional frame metadata ([0011], Lines 1-7: One embodiment of an architecture for managing a heterogeneous workload that presents multiple data streams for computation may allow such multiple data streams to be processed concurrently without external supervision by a processor or host system. Specifically, the data streams may be processed by functions executing concurrently on multiple hardware engines (i.e., multiple streams, or flows of data packets are processed using multiple processing resources for each stream). [0033], Lines 4-7: In one embodiment, priorities may be assigned to the commands in the workstream…to control the allocation of the FFEs’ computational bandwidth when conflicts arise (i.e., workflows are “classified” based on their priority). [0050], Lines 1-9: In one embodiment, the workstream with the highest priority is selected and its job queued in the input FIFO buffer 306 (i.e., each FFE has an associated FIFO buffer corresponding to a particular workstream)…The job packets that are placed in the input FIFO buffer 306 are serviced in order by the FFE 307. [0051], Lines 1-6: In one embodiment, the FFE 307 generates an output packet for each of the job packets P00-P0M by performing some function…The resulting output packets O00-O0M may be stored in the FFE’s output FIFO buffer 308 (i.e., “flow” order of a particular workstream is maintained without use of additional metadata through use of first in, first out buffers associated with a given FFE that outputs packets of a classified stream in the order in which they are received for processing)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Wu’s teaching of maintaining flow orders of packets processed by multiple processing resources when merging outputs without using additional data, with the combination of Ge, Cooper, Jokinen, and Zuk’s teaching of processing multiple flows of packets using multiple processing resources, with a reasonable expectation of success, since they are analogous packet flow execution systems that similarly process packets of different flows using different processing resources. Such a combination results in a system that maintains a flow order of packets when merging outputs, as in Wu, from multiple packet processing resources, as in Ge. One of ordinary skill would have been motivated to make this combination to enable data streams to be processed in the order in which they are received even when dealing with computational requirements of heterogeneous workloads (Wu [0002-0003]).

Regarding claim 6, Cooper teaches:
the processing resources comprise one or more of individual processing cores in a multi-core processing system ([0064], Lines 1-5: CPU 504 may comprise a single core processor or a multi-core processor such as depicted by M cores 505. The multiple cores are employed to execution various software components 424, such as modules and applications (i.e., applications of the virtual machine processing resources)) and Virtual Machines (VMs) (Fig. 1, VM 1…VM N 112). 

Regarding claim 8, Cooper teaches:
the distributing utilizes a plurality of characteristics of each individual flow of packets ([0029], Lines 1-9: Flow classification of the packet is performed. This will usually involve inspecting applicable header fields in a packet header or headers to identify a packet flow that a received packet belongs to (if any)…Packet flow classification may also be performed using data in multiple fields, such as through use of well-known N-tuple packet classification techniques (i.e., N-tuple classification uses a plurality of characteristics to classify a flow)) to assign a queue based thereon ([0031], Lines 1-2: The result of flow classification returns a flow identifier (flow ID) for the packet. [0033], Lines 1-6: The flow ID is used as a lookup into a flow table 148, which is depicted as being part of virtual switch 109. In one embodiment, the flow table contains a column of flow ID’s and a column of vNIC Rx port IDs such that given an input flow ID, the lookup will return a corresponding vNIC Rx port ID. [0035], Lines 1-2: Once the vNIC RX port ID is identified, the packet data is written to an applicable Rx buffer (i.e., FIFO “queue”, see [0036], Lines 1-2) address (i.e., packets of particular classified flows are each written, or “distributed”, to particular ones of a plurality of Rx buffers)).

Regarding claim 10, it is a system claim having limitations similar to those of method claim 1, which are therefore rejected for at least the same rationale. Further, Cooper teaches the additional limitations of claim 10, recited as “each of the one or more classifiers being one of (1) memory stored instructions that, when executed, cause a processor to perform the receiving and classifying, (2) hardware circuitry, and (3) a combination thereof” ([0182], Lines 1-6: Various aspects of the embodiments (i.e., flow classifier) herein may be facilitated by corresponding software (i.e., memory stored instructions) and/or firmware components and applications, such as software running (i.e., executing) on a server or device processor (i.e., processor) or software and/or firmware executed by an embedded processor or the like), and “the distributor being one of (1) memory stored instructions that, when executed, cause a processor to perform the distributing, (2) hardware circuitry, and (3) a combination thereof” ([0182], Lines 1-6: Various aspects of the embodiments (i.e., DMA engine) herein may be facilitated by corresponding software (i.e., memory stored instructions) and/or firmware components and applications, such as software running (i.e., executing) on a server or device processor (i.e., processor) or software and/or firmware executed by an embedded processor or the like).

Regarding claims 15, and 17, they are system claims having similar limitations to those of method claims 6, and 8 respectively. They are therefore rejected for at least the same rationale.

Regarding claim 19, it is a system claim having similar limitations to those of system claim 10, and is therefore rejected for at least the same rationale.

Regarding claim 20, Zuk teaches:
the circuitry is implemented in one or more Field Programmable Gate Arrays (FPGAs) ([0064], Lines 3-11: At 802, receiving packets associated with a new flow at a security controller from a network device is performed…At 804, classifying the flow is performed…At 806, determining an action (i.e., distributing flow to queues, and provide flows to processing resources, as described in Cooper above) for the flow based on a policy (e.g., a security policy) is performed (i.e., security controller comprises circuitry for performing the actions of receiving a flow, classify the flow, and determining an action to process the flow). [0036], Lines: 7-14: Security controller…can be executed as a separate engine(s) (e.g.,…implemented in hardware such as an FPGA (i.e., circuitry for the security controller is implemented in an FPGA)). 

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ge, Cooper, and Jokinen, in view of Zuk, in view of Wu, as applied to claims 1, and 10 above, and in further view of Narayanaswamy Pub. No.: US 2009/0328219 A1 (hereafter “Narayanaswamy”).

Narayanaswamy was cited in the previous PTO-892 dated 30 September 2019.

Regarding claim 4, Jokinen teaches:
the distributing comprising providing the flows of packets…to different queues ([0025], Lines 16-21: The queue manager 112 can create/remove queues to store the data packets based on the i.e., flows) received at the processor 102. Thus, upon classification, the data packet is assigned to an existing queue for that particular data stream, or a new queue is created to which the data packet is assigned (i.e., each particular data stream is provided to a different queue)).

While Zuk teaches receiving flows of packets from different applications, and Wu teaches prioritizing different flows of packets, the combination of Ge, Cooper, Jokinen, Zuk, and Wu does not explicitly disclose:
wherein each application is assigned a designated priority, given to flows of packets associated therewith.

However, Narayanaswamy teaches:
wherein each application is assigned a designated priority, given to flows of packets associated therewith ([0072], Lines 2-5: The techniques may be implemented in such a manner as to differentiate between flows based on other characteristics, such as…priority of application).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Narayanaswamy’s teaching of differentiating between flows based on application priorities, with the combination of Ge, Cooper, Jokinen, Zuk, and Wu’s teaching of differentiating flows based on user and application, with a reasonable expectation of success, since they are analogous network analysis systems that similarly classify communication flows. Such a combination results in a system that differentiates between flows based on user, and application, as in Zuk, and additionally by application priority, as in Narayanaswamy. One of ordinary skill would have been motivated to make this combination so that certain applications are favored over others in terms of network connectivity to provide increased quality of service to favored applications (Narayanaswamy [0072], Lines 5-13).

	While Narayanaswamy differentiates between flows based on priority, and Jokinen assigns different flows to different queues, the combination of Ge, Cooper, Jokinen, Zuk, Wu and Narayanaswamy does not explicitly disclose:
the distributing comprising providing the flows of packets of a same priority to different queues. 

	However, Narayanaswamy teaches:
“The techniques may be implemented in such a manner as to differentiate between flows based on other characteristics, such as…priority of application.” ([0072], Lines 2-5).

	Jokinen further teaches:
	“The queue manager 112 can create/remove queues to store the data packets based on the number of packet streams received at the processor 102. Thus, upon classification, the data packet is assigned to an existing queue for that particular data stream, or a new queue is created to which the data packet is assigned.” ([0025], Lines 16-21).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have understood that the combination of Ge, Cooper, Jokinen, Zuk, Wu, and Narayanaswamy teaches assigning priorities to applications to differentiate between different flows, and assigning different flows to different queues, which encompasses the applicant’s claimed limitation of assigning different flows of a same priority to different queues, since each flow in the combination of Ge, Cooper, Jokinen, Zuk, Wu, and Narayanaswamy would be assigned to a different queue regardless of what priority level was assigned to the applications. In other words, since each flow is always distributed to a different queue, two flows having the same priority would still be distributed to different queues. Thus, the combination of Ge, Cooper, Jokinen, Zuk, Wu, and Narayanaswamy’s teaching encompasses the applicant’s claimed limitation of the distributing comprising providing the flows of packets of a same priority to different queues.

Regarding claim 5, while Zuk teaches receiving packets associated with flows from different applications, and Wu teaches prioritizing different flows of packets, the combination of Ge, Cooper, Jokinen, Zuk, and Wu does not explicitly disclose:
the classifying differentiates the multiple flows of packets based on different priorities. 

	However, Narayanaswamy teaches:
the classifying differentiates the multiple flows of packets based on different priorities ([0072], Lines 2-5: The techniques may be implemented in such a manner as to differentiate between flows based on other characteristics, such as…priority of application).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Narayanaswamy’s teaching of differentiating between flows based on application priorities, with the combination of Ge, Cooper, Jokinen, Zuk, and Wu’s teaching of differentiating flows based on user and application, with a reasonable expectation of success, since they are analogous network analysis systems that similarly classify communication flows. Such a combination results in a system that differentiates between flows based on user, and application, as in Zuk, and additionally by application priority, as in Narayanaswamy. One of ordinary skill would have been motivated to make this combination so that certain applications are favored over others in terms of network connectivity to provide increased quality of service to favored applications (Narayanaswamy [0072], Lines 5-13).

Regarding claims 13 and 14, they are system claims having similar limitations to those of method claims 4 and 5 respectively. They are therefore rejected for at least the same rationale.

Claims 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ge, Cooper, and Jokinen, in view of Zuk, in view of Wu, as applied to claims 1, and 10 above, and in further view of Gmuender et al. Patent No.: US 7,990,974 B1 (hereafter “Gmuender”).

Gmuender was cited in the previous PTO-892 dated 20 September 2019.

Regarding claim 7, Cooper teaches:
the processing resources comprise individual processing cores in a multi-core processing system ([0064], Lines 1-5: CPU 504 may comprise a single core processor or a multi-core processor such as depicted by M cores 505. The multiple cores are employed to execution various software components 424, such as modules and applications (i.e., applications of the virtual appliance 136)).

While Cooper teaches distributing flows of packets to processing cores, the combination of Ge, Cooper, Jokinen, Zuk, and Wu does not explicitly disclose:
each of the classified flows of packets is distributed to a same processing core thereby maintaining flow order of the individual classified flow. 

However, Gmuender teaches:
each of the classified flows of packets is distributed to a same processing core (Column 4, Lines 34-35: A particular flow may be assigned to a particular processing core (e.g., all packets from that flow may be assigned to that processing core)) thereby maintaining flow order of the individual classified flow (Column 11, Lines 8-9: Certain packet processing phases and/or certain packets of the same flow must be processed in order. Lines 27-29: Assigning a tag type and value to the packet which determines the order in which the packet is processed). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Gmuender’s teaching of assigning particular flows to particular processing cores and maintaining a required processing order of packets in a flow, with the combination of Ge, Cooper, Jokinen, Zuk, and Wu’s teaching of processing resources including cores of a multi-core processing system used to process packets of classified flows, with a reasonable expectation of success, since they are analogous network analysis systems that similarly classify traffic flows and process packets using processing cores. Such a combination results in a system where classified flows, as in 

Regarding claim 16, it is a system claim having limitations similar to those of method claim 7. It is therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crocker et al. Patent No.: US 6,351,454 B1 discloses numbering packets from multiple order critical flows and reassembling the stream to maintain the order of the order critical flows.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/MICHAEL W AYERS/Examiner, Art Unit 2195